Citation Nr: 0905426	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-29 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 22, 2002, 
for the award of service connection for bone cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which effectuated an October 2007 
Board decision that granted service connection for bone 
cancer.  The RO assigned an effective date of April 22, 2002, 
and the Veteran argues he warrants an earlier effective date.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2007 Board decision, it granted service 
connection for "squamous cell skin cancers due to radiation 
exposure with secondary bone cancer."  (Emphasis added.)  In 
the March 2008 rating decision on appeal, the RO effectuated 
the Board's decision and granted service connection for bone 
cancer and assigned an effective date of April 22, 2002.  The 
Veteran appealed the effective date assigned and perfected an 
appeal to that issue.  See 38 C.F.R. § 20.200 (2008) (appeal 
before Board consists of timely filed notice of disagreement 
in writing, and after the issuance of a statement of the 
case, a substantive appeal).

Notably, the March 2008 rating decision deferred effectuating 
the grant of entitlement to service connection for skin 
cancer for a VA examination.  In a May 2008 rating decision, 
the RO formally assigned service connection for skin cancer, 
multiple locations, and assigned an effective date of April 
22, 2002.  The Veteran has submitted a notice of disagreement 
as to the effective date assigned for the skin cancer, 
multiple locations; however, there has been no Statement of 
the Case issued as to this claim.  As a result of this 
finding, this claim must be remanded for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999). 

Because the effective date assigned for bone cancer is 
premised on the effective date assigned for skin cancer, the 
claims are inextricably intertwined.  Again, the Board 
granted the bone cancer secondary to the skin cancer.  See 
October 12, 2007 Board decision.  A secondary condition 
cannot have an effective date earlier than the primary 
condition.  Therefore, the claim of entitlement to an 
effective date earlier than April 22, 2002, for the award of 
service connection for bone cancer is inextricably 
intertwined with the claim of entitlement to an effective 
date earlier than April 22, 2002, for the award of service 
connection for skin cancer, multiple locations.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).  As 
a result, the Board cannot consider the claim for entitlement 
to an earlier effective date for the bone cancer at this 
time.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO shall issue a Statement of the 
Case on the issue of entitlement to an 
effective date earlier than April 22, 
2002, for the award of service connection 
for skin cancer, multiple locations.  If, 
and only if, the appellant completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  38 
U.S.C.A. § 7104 (West 2002).

2.  The RO should then readjudicate the 
Veteran's claim for entitlement to an 
effective date earlier than April 22, 
2002, for the award of service connection 
for bone cancer.  If the claim is not 
granted to his satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

